Citation Nr: 1003634	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-19 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied reopening the claim for service 
connection for a chronic back condition, residual of injury, 
as new and material evidence had not been received.

The Veteran testified during a hearing before a Decision 
Review Officer (DRO) at the RO in May 2006; a transcript of 
that hearing is of record.  He also presented testimony at a 
personal hearing in April 2008 before the undersigned Acting 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record.

In a November 2008 decision, the Board reopened and remanded 
the Veteran's claim of entitlement to service connection for 
a back disorder to the RO via the Appeals Management Center 
(AMC) for additional development and readjudication.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board notes that the Veteran has failed to report for VA 
spine examinations scheduled in June and July 2009.  In view 
of the January 2010 request by the Veteran's representative 
to reschedule the VA examination and as copies of the actual 
VA examination notifications (including the address where the 
notice was sent) were not associated with the claims file, 
the Veteran should be afforded one more opportunity for a 
medical examination.  38 C.F.R. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009); see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that the VA's duty to assist the veteran is 
not a one-way street; the veteran also has an obligation to 
assist in the adjudication of his claim).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination by an appropriate physician to 
address the nature and etiology of his 
claimed back disorder.  All indicated 
tests and studies are to be performed.  
The claims file must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
must indicate in the examination report 
that the claims folder was so reviewed.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current back disorder 
had its onset as a result of events during 
the Veteran's active duty service, 
including any in-service treatment for 
residuals of a back injury.  Opinions 
should be provided based on the results of 
examination, a review of all evidence of 
record, and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims file.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  38 C.F.R. § 3.655.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

